Broyles, C. J.
1. The special demurrer complaining that a copy of the policy of insurance sued upon was not attached to the petition was properly overruled, it being alleged in the petition that the defendant, through its authorized agent, D. T. Browning, without the plaintiff’s consent, destroyed the policy by tearing it up. See, in this connection, Spalding Construction Co. v. Simon, 36 Ga. App. 723, 726 (3) (137 S. E. 901).
2. “An averment that an agent was ‘duly authorized’ to act for his principal is not objectionable as being a conclusion.” Kiser v. Padrick, 30 Ga. App. 642 (13) (118 S. E. 791).
3. The petition as amended was not subject to any ground of the demurrer interposed, and the court properly so held.
4. While the evidence was in acute conflict, this court can not hold that the verdict in favor of the plaintiff was not supported by any evidence; and, as the special grounds of the motion for a new trial show no reversible error, the judgment is

Affirmed.


MacIntyre and Guerry, JJ., concur.